                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 DAVID TRUDEAUX,

                          Plaintiff,
 v.                                                     Case No. 20-CV-169-JPS

 PAPER TRANSPORT INC., ASHLEY
 KUEFFER, MOLLY BRABANT, J.
 GAROT VANDERPAS, and
                                                                      ORDER
 GEORGIA-PACIFIC,

                           Defendants.



       On February 3, 2020, the plaintiff, David Trudeaux (“Trudeaux”), filed

a pro se complaint and a motion to proceed in forma pauperis. (Docket #1 and

#2). The case was initially assigned to Magistrate Judge William E. Duffin, and

he screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), finding that

certain defendants and claims should be dismissed. (Docket #5). Because not

all parties have had the opportunity to consent to magistrate judge jurisdiction,

see 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b), Magistrate Judge Duffin

prepared a Report and Recommendation (the “Recommendation”) and the

case was reassigned to a District Judge for consideration of the

Recommendation.

       Construing Trudeaux’s complaint generously, Magistrate Judge Duffin

found that Trudeaux has alleged a claim against Paper Transport Inc. for failing

to accommodate his religion, see 42 U.S.C. § 2000e et seq., and for retaliating

against him for complaining of discrimination. (Docket #5 at 5). However,

Magistrate Judge Duffin found that the other defendants against whom

Trudeaux alleged that claim, Ashley Kueffer, Molly Brabant, J. Garot

VanderPas, and Georgia-Pacific, are not proper defendants. Id. at 5–7. He
recommended that they be dismissed. Finally, Magistrate Judge Duffin

recommended that Trudeaux’s claim under the Wisconsin Fair Employment

Act, Wis. Stat. § 111.321, be dismissed because that law does not provide a

private right of action for claims filed after July 2009. Id. at 8.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), Fed. R. Civ. P. 72(b)(2), and

E.D. Wis. Gen. L.R. 72(c), any written objections to that recommendation, or

any part thereof, were to be filed within fourteen days of the date of service of

the recommendation. Trudeaux has not filed such an objection. The Court has

considered Magistrate Judge Duffin’s recommendation and, having received

no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report and

Recommendation (Docket #5) be and the same is hereby ADOPTED;

       IT IS FURTHER ORDERED that defendants Ashley Kueffer, Molly

Brabant, J. Garot VanderPas, and Georgia-Pacific be and the same are hereby

DISMISSED from this action;

       IT IS FURTHER ORDERED that the plaintiff’s claim under the

Wisconsin Fair Employment Act be and the same is hereby DISMISSED;

       IT IS FURTHER ORDERED that the United States Marshal shall serve

a copy of the complaint (Docket #1), Magistrate Judge Duffin’s screening order

(Docket #5), and this order upon the remaining defendant pursuant to Federal

Rule of Civil Procedure 4. The plaintiff is advised that Congress requires the

U.S. Marshals Service to charge for making or attempting such service. 28

U.S.C. § 1921(a). The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3).

Although Congress requires the Court to order service by the U.S. Marshals

Service precisely because in forma pauperis plaintiffs are indigent, it has not
                                     Page 2 of 3
made any provision for these fees to be waived either by the Court or by the

U.S. Marshals Service; and

      IT IS FURTHER ORDERED that the remaining defendant shall file a

responsive pleading to the complaint.

      Dated at Milwaukee, Wisconsin, this 31st day of March, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                                Page 3 of 3
